DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/15/2022 has been entered. Claims 1-3, 5, 16, 18, and 19 have been newly amended and Claims 22-24 have been newly added. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-final Office Action mailed 04/22/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 13, 16, 18-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. (US 2019/0320738) in view of Waldman et al. (US 2011/0209262) and Kaplan (US 3332426).
Regarding Claim 1, Kiuchi et al. teaches an upper body garment (1) comprising: a lower edge (see annotated Fig.), a front side (front side of upper body garment is shown in fig. 1), a back side opposite the front side (back side of garment is shown opposite front side in Fig. 2), and a vertically central area of the garment (5); a main body portion (reference characters 3, 33, and 5 collectively, see also annotated Fig.) extending around the front side and the back side of the upper body garment (annotated figs. 1 and 2 show the main body portion extending around the front and back side of the upper body garment), the main body portion partially defining the lower edge of the upper body garment (1) (annotated figs. 1 and 2 show the main body portion partially defining the lower edge of the upper body garment); a left side insert (see annotated Fig.) attached to the main body portion, and a right side insert (see annotated Fig.) attached to the main body portion (left and right side inserts are referred to by reference character 35 collectively; annotated figs. 1 and 2 show the left and right side inserts attached to the main body portion), wherein the left and right side inserts at least partially define left and right portions of the lower edge of the upper body garment and extend upward from the left and right portions of the lower edge (figs. 1 and 2 show the left and right side inserts defining portions of and extending upwards from the left and right lower edges, respectively), wherein the left and right side inserts are configured to facilitate conformation of the lower edge of the upper body garment to a wearer (paragraph [0021], “lower gussets 35 which are configured to accommodate the wearer’s protruding belly region,” wherein the gussets (35) are collectively referring to the left and right side inserts, and as they accommodate the belly region they are also facilitating conformation of the lower edge to the wearer), wherein the left and right side inserts exert a less compressive force on the wearer than the main body portion at a location on the main body portion immediately adjacent to the left and right inserts (paragraph [0021], “the lower gussets 35 can be made of a secondary fabric which has a higher degree of stretch in a lighter weight than the fabric of the lower front panel 33,” wherein the lower front panel (33) is part of the main body portion immediately adjacent to the left and right side inserts (see annotated fig.), and as the left and right inserts (35) have a higher stretch, they will obviously exert a less compressive force than the main body portion which has a lower stretch and a heavier fabric), wherein at least a portion of the left side insert and at least a portion of the right side insert extend over at least a portion of the front side and at least a portion of the back side of the upper body garment (annotated fig. 3 shows the left side insert extending over the front and back side of the upper body garment, wherein the left and right side inserts are identical, therefore the right side insert will extend in such a way as well), wherein the left and right side inserts are disposed adjacent the lower edge and below the vertically central area (5) of the upper body garment (annotated fig. 1 shows the left and right side inserts disposed adjacent a lower edge and below a vertically central area (5)), and wherein the left and right side inserts widen as they extend toward the lower edge of the upper body garment (Figs. 1-3 show the left and right side inserts widening as they extend towards the lower edge of the upper body garment).
Kiuchi et al. does not teach wherein the left side insert and the right side insert are a curved left side insert and a curved right side insert, and wherein a fabric of the left and right side inserts comprise a fabric with a spandex content from 20% to 60%.
Attention is drawn to Kaplan, which teaches an analogous article of upper body apparel. Kaplan teaches an upper body garment (11) comprising: a lower edge (see annotated Fig.), a front side (see annotated Fig.), a back side (see annotated Fig.) opposite the front side, and a vertically central area (see annotated Fig.) of the garment; a main body portion extending around the front side and the back side of the upper body garment (annotated fig. 2 shows the main body portion extending around the front and back sides of the garment), the main body portion partially defining the lower edge of the upper body garment (annotated fig. 1 shows the main body portion defining a portion of the lower edge of the garment); a curved left side insert (18) attached to the main body portion, and a curved right side insert (18) attached to the main body portion, wherein the left and right side inserts at least partially define left and right portions of the lower edge of the upper body garment and extend upward from the left and right portions of the lower edge (annotated figs. 1 and 6 show the left and right side inserts (both referred to by reference character 18) as being curved, attached to the main body portion, and defining a portion of and extending upwards from the lower edge of the upper body garment; col. 2 ll. 33-36, “hip panels 18, 18 are provided at the sides. These hip panels have straight bottom edges that are attached in coincidence with the bottom edge of the body 11”), wherein at least a portion of the left side insert and at least a portion of the right side insert extend over at least a portion of the front side and at least a portion of the back side of the upper body garment (annotated figs. 1 and 2 show the left and right side inserts (18) extending over a portion of the front and back sides of the garment), wherein the left and right side inserts are disposed adjacent the lower edge and below the vertically central area of the upper body garment (annotated fig. 1 shows the left and right side inserts being disposed adjacent the lower edge and being the vertically central area), and wherein the left and right side inserts widen as they extend toward the lower edge of the upper body garment (figs. 1 and 6 show the left and right side inserts (18) widening as the extend toward the lower edge of the upper body garment).
Attention is drawn to Waldman et al. which teaches an analogous article of upper body apparel. Waldman et al. teaches an upper body garment comprising: a main body portion (1), an insert (2) attached to the main body portion (Fig. 2 shows the insert (2) attached to the main body portion (1) at reference character 4), and wherein the insert (2) is configured to facilitate conformation to a wearer (paragraph [0029], “liner 2 is made from a control fabric that provides shaping and contouring to the body of the wearer”), and wherein a fabric of the insert comprises a fabric with a spandex content from 20-60% (paragraph [0029] discloses “For example a fabric with a content of 69% nylon and 31% spandex, having a modulus of 2.8 pounds of holding power at 30% extension could be used as a control fabric. Alternatively, a fabric with a content of 77% nylon and 23% spandex having a modulus of 1.069 pounds of holding power at 30% extension is also an effective control fabric. Further, a fabric having a content of 44% nylon and 56% spandex, having a modulus of 2.13 pounds of holding power at 30% extension could be used as a control fabric,” wherein 31% spandex, 23% spandex, and 56% spandex all fall within the claimed range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiuchi et al. to include the teachings of Kaplan such that the left side insert and the right side insert are curved, as it is no more than a change in shape that would provide no criticality, unexpected result, change in function, or synergistic effect, and as Applicant has provided no evidence of criticality or unexpected results by use of curved left and right side inserts (in support of this conclusion of obvious, it is noted that In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV); and to include the teachings of Waldman et al. such that the left and right insert fabric comprise 20%-60% spandex so that there is a sufficient amount of spandex such that the inserts will have a degree of stretch and modulus to slim and shape the torso of a wearer (paragraph [0029], “Control fabric is an elastomeric material having a degree of stretch and modulus that exert a force on the body that will slim and shape the torso of the wearer.”), especially as Kiuchi et al. teaches the left and right side inserts being made of any combination of spandex and other fibers (paragraph [0021], “The lower gussets 35 are composed of stretchable material consisting of any variation or combination of the following materials: nylon (such as Supplex branded nylon or other types of nylon), spandex (such as Lycra branded spandex or polyester spandex or rayon spandex or materials containing polyurethane or polyether-polyurea copolymers), polyester (such as Coolmax branded polyester), cotton, rayon, and/or wool”).
Regarding Claim 2, Kiuchi et al. teaches all of the limitations of the upper body garment of Claim 1, as discussed in the rejections above. 
Kiuchi et al. does not teach wherein the left and right side inserts are semicircular in shape.
Attention is drawn to Kaplan, which teaches an analogous article of upper body apparel. Kaplan teaches an upper body garment (11) comprising: a lower edge (see annotated Fig.), a front side (see annotated Fig.), a back side (see annotated Fig.) opposite the front side, and a vertically central area (see annotated Fig.) of the garment; a main body portion extending around the front side and the back side of the upper body garment (annotated fig. 2 shows the main body portion extending around the front and back sides of the garment), the main body portion partially defining the lower edge of the upper body garment (annotated fig. 1 shows the main body portion defining a portion of the lower edge of the garment); a curved left side insert (18) attached to the main body portion, and a curved right side insert (18) attached to the main body portion, wherein the left and right side inserts at least partially define left and right portions of the lower edge of the upper body garment and extend upward from the left and right portions of the lower edge (annotated figs. 1 and 6 show the left and right side inserts (both referred to by reference character 18) as being curved, attached to the main body portion, and defining a portion of and extending upwards from the lower edge of the upper body garment), wherein at least a portion of the left side insert and at least a portion of the right side insert extend over at least a portion of the front side and at least a portion of the back side of the upper body garment (annotated figs. 1 and 2 show the left and right side inserts (18) extending over a portion of the front and back sides of the garment), wherein the left and right side inserts are disposed adjacent the lower edge and below the vertically central area of the upper body garment (annotated fig. 1 shows the left and right side inserts being disposed adjacent the lower edge and being the vertically central area), and wherein the left and right side inserts widen as they extend toward the lower edge of the upper body garment (figs. 1 and 6 show the left and right side inserts (18) widening as the extend toward the lower edge of the upper body garment). Kaplan further teaches wherein the left and right side inserts (18) are semicircular in shape (fig. 6 shows the left and right side inserts having a semicircular shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiuchi et al. to include the teachings of Kaplan such that the left and right side inserts are semicircular in shape as it is no more than a change in shape that would provide no criticality, unexpected result, change in function, or synergistic effect, and as Applicant has provided no evidence of criticality or unexpected results by use of semicircular shaped left and right side inserts (in support of this conclusion of obvious, it is noted that In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV)).
Regarding Claim 3, Kiuchi et al. teaches all of the limitations of the upper body garment of Claim 1, as discussed in the rejections above. 
Kiuchi et al. does not teach wherein the left and right side inserts are semielliptical in shape.
Attention is drawn to Kaplan, which teaches an analogous article of upper body apparel. Kaplan teaches an upper body garment (11) comprising: a lower edge (see annotated Fig.), a front side (see annotated Fig.), a back side (see annotated Fig.) opposite the front side, and a vertically central area (see annotated Fig.) of the garment; a main body portion extending around the front side and the back side of the upper body garment (annotated fig. 2 shows the main body portion extending around the front and back sides of the garment), the main body portion partially defining the lower edge of the upper body garment (annotated fig. 1 shows the main body portion defining a portion of the lower edge of the garment); a curved left side insert (18) attached to the main body portion, and a curved right side insert (18) attached to the main body portion, wherein the left and right side inserts at least partially define left and right portions of the lower edge of the upper body garment and extend upward from the left and right portions of the lower edge (annotated figs. 1 and 6 show the left and right side inserts (both referred to by reference character 18) as being curved, attached to the main body portion, and defining a portion of and extending upwards from the lower edge of the upper body garment), wherein at least a portion of the left side insert and at least a portion of the right side insert extend over at least a portion of the front side and at least a portion of the back side of the upper body garment (annotated figs. 1 and 2 show the left and right side inserts (18) extending over a portion of the front and back sides of the garment), wherein the left and right side inserts are disposed adjacent the lower edge and below the vertically central area of the upper body garment (annotated fig. 1 shows the left and right side inserts being disposed adjacent the lower edge and being the vertically central area), and wherein the left and right side inserts widen as they extend toward the lower edge of the upper body garment (figs. 1 and 6 show the left and right side inserts (18) widening as the extend toward the lower edge of the upper body garment). Kaplan further teaches wherein the left and right side inserts (18) are semicircular in shape (fig. 6 shows the left and right side inserts having a semicircular shape, and as a circle is a special type of ellipse, the left and right side inserts also have a semielliptical shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiuchi et al. to include the teachings of Kaplan such that the left and right side inserts are semielliptical in shape as it is no more than a change in shape that would provide no criticality, unexpected result, change in function, or synergistic effect, and as Applicant has provided no evidence of criticality or unexpected results by use of semielliptical shaped left and right side inserts (in support of this conclusion of obvious, it is noted that In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV)).
Regarding Claim 4, Kiuchi et al. teaches all of the limitations of the upper body garment of Claim 1, as discussed in the rejections above. Kiuchi et al. further teaches wherein the left and right side inserts (35) are attached to the main body portion (see annotated Fig.) by one or more seams (annotated fig. 11 shows the side insert being attached to the main body portion by two seams).
Regarding Claim 5, Kiuchi et al. teaches all of the limitations of the upper body garment of Claim 1, as discussed in the rejections above. 
Kiuchi et al. does not explicitly teach a single left lateral side seam that extends continuously from a left arm hole of the garment to at least the left side insert and a single right lateral side seam that extends continuously from a right arm hole of the garment to at least the right side insert. However, Kiuchi et al. teaches left and right lateral side seams (see annotated Fig.) extending from left and right arm holes (see annotated Fig.) of the main body portion (see annotated Fig.) to a superior edge of the left and right side inserts (35) (annotated fig. 3 shows the lateral seams extending from the left arm hole to the superior side of the left side insert, wherein the same structure is obviously on the right side). While it appears the left and right lateral side seams are not single seams, as shown by fig. 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sewn to lateral side seams as single side seams, so as to reduce production time by combining two seams that abut one another into a single seam, especially as Kiuchi et al. is silent as to how the entire side seam is formed. In support of this conclusion of obviousness, Examiner notes that it is obvious to make two items (such as the seams of Kiuchi et al.) integral, see MPEP § 2144.04 and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").
Regarding Claim 6, Kiuchi et al. teaches all of the limitations of the upper body garment of Claim 5, as discussed in the rejections above. Kiuchi et al. further teaches wherein the left lateral side seam (see annotated Fig.) is continuous with either a front left insert seam or a back left insert seam, and the right lateral side seam is continuous with either a front right insert seam or a back right insert seam (annotated fig. 3 shows the left lateral seam being continuous with the front left insert seam as there is no gap between the lateral seam and the insert seam, therein the same is obviously true of the right lateral seam and right front insert seam, as each side of the upper body garment is identical).
Regarding Claim 7, Kiuchi et al. teaches all of the limitations of the upper body garment of Claim 1, as discussed in the rejections above. Kiuchi et al. further teaches wherein the main body portion (see annotated Fig.) comprises a knit material (paragraph [0021], “the materials for lower front panel 33 and lower gussets 35 may be different in terms of how fibers are spun into yarn and how the knit is used to create the fabric” and paragraph [0022] discloses “back panel 3 is composed of compression material which can be fabric knitted,” wherein as the lower front panel and back panel are knitted and are a part of the main body portion (see annotated figs. 1 and 2), the main body portion comprises a knit material).
Regarding Claim 9, Kiuchi et al. teaches all of the limitations of Claim 1, as discussed in the rejections above. Kiuchi et al. does not explicitly teach wherein the fabric of the left and right side inserts is formed using a hosiery knitting machine. However, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. 
In this case, the left and right side inserts of knitted material as disclosed by Kiuchi et al. are structurally equivalent to the claimed left and right side inserts and may be formed using a hosiery knitting machine. Kiuchi et al. teaches the left and right side inserts (E) being cut out of tubular knit fabric (Col. 2 ll. 30-32, “a flattened length of tubular knitting fabric is generally indicated at 1 in Fig. 3,” wherein front and back portions (A, B) which make up the main body portion are shown to be cut out of the tubular knit fabric shown in Fig. 3), therefore it would have been obvious to one of ordinary skill in the art to form the left and right side inserts using a hosiery knitting machine, as hosiery knitting machines typically produce circular knitted fabrics.
Regarding Claim 10, Kiuchi et al. teaches all of the limitations of Claim 1, as discussed in the rejections above. 
Kiuchi et al. does not teach a high friction coating positioned on an inner surface of the left and right side inserts, wherein the coating has a higher coefficient of friction than the material immediately surrounding the coating.
Attention is drawn to Waldman et al. which teaches an analogous article of upper body apparel. Waldman et al. teaches an upper body garment comprising: a main body portion (1), an insert (2) attached to the main body portion (Fig. 2 shows the insert (2) attached to the main body portion (1) at reference character 4), and wherein the insert (2) is configured to facilitate conformation to a wearer (paragraph [0029], “liner 2 is made from a control fabric that provides shaping and contouring to the body of the wearer”), and wherein a fabric of the insert comprises a fabric with a spandex content from 20-60% (paragraph [0029] discloses “For example a fabric with a content of 69% nylon and 31% spandex, having a modulus of 2.8 pounds of holding power at 30% extension could be used as a control fabric. Alternatively, a fabric with a content of 77% nylon and 23% spandex having a modulus of 1.069 pounds of holding power at 30% extension is also an effective control fabric. Further, a fabric having a content of 44% nylon and 56% spandex, having a modulus of 2.13 pounds of holding power at 30% extension could be used as a control fabric,” wherein 31% spandex, 23% spandex, and 56% spandex all fall within the claimed range). Waldman et al. further teaches a high friction coating (75) positioned on an inner surface of the insert(paragraph [0039], “inner surface 70 has a non-slip portion 75”), wherein the coating (75) has a higher coefficient of friction than the material immediately surrounding the coating (paragraph [0039] discloses “Non-slip material 76 is preferably silicone that has a degree of tack or adhesion to grip the skin of the abdomen of the wearer,” which suggests that the silicon coating has a higher coefficient of friction than the immediately surrounding material in order to achieves the degree of tack or adhesion and grip the skin of the wearer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiuchi et al. to include the teachings of Waldman et al. such that the left and right side inserts have a high friction coating on the inner surface so that the inserts and therefore the lower edge of the garment will stay in their intended position relative to the wearer (paragraph [0039], “the non-slip portion 75 will be anchored against the desired location of the abdomen, namely between the navel and the pubic area.”).
Regarding Claim 11, Kiuchi et al. teaches all of the limitations of Claim 1, as discussed in the rejections above. 
Kiuchi et al. does not teach wherein an interior surface of the left and right side inserts comprise a region with exposed elastic threads.
Attention is drawn to Waldman et al. which teaches an analogous article of upper body apparel. Waldman et al. teaches an upper body garment comprising: a main body portion (10), an insert (20) attached to the main body portion (Fig. 6 shows the liner (20) attached to the main body portion (10) at reference character 18), and wherein the insert (20) is configured to facilitate conformation to a wearer (paragraph [0038], “the widest portion of liner 20, to fully encircle the torso and to provide consistent modulus over the entire surface of the liner”). Waldman et al. further teaches wherein an interior surface of the insert (20) (paragraph [0039], “Inner surface 70 has a non-slip portion 75”) comprises a region with exposed elastic threads (paragraph [0040], “Although, silicone is the preferred material of non-slip portion 75, other materials could also be used that provide the same gripping capability. Such alternative materials include elastic strapping with silicone coating, elastic strapping with exposed elastic,”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiuchi et al. to include the teachings of Waldman et al. such that the inner surface of the left and right inserts comprised exposed elastic threads so that the inserts will not roll over itself (paragraph [0040], “Non-slip material 76 ensures that entire liner 20 and, in particular, hip region 60 will not roll over itself due to the modulus of material 40”).
Regarding Claim 13, Kiuchi et al. teaches all of the limitations of the upper body garment of Claim 1, as discussed in the rejections above. Kiuchi et al. further teaches wherein the left and right side inserts (35) have a higher elongation than the main body portion (see annotated Fig.) (paragraph [0021], “the lower gussets 35 can be made of a secondary fabric which has a higher degree of stretch in a lighter weight than the fabric of the lower front panel 33,” wherein the lower front panel (33) is part of the main body portion (see annotated fig.), and further having a higher degree of stretch is considered as equivalent to having a higher elongation).
Regarding Claim 16, Kiuchi et al. teaches a method of making an upper body garment, the method comprising: providing a main body portion (reference characters 3, 33, and 5 collectively, see also annotated Fig.) comprising a front side (front side of upper body garment is shown in fig. 1), a back side opposite the front side (back side of garment is shown opposite front side in Fig. 2), and a vertically central area (5) of the main body portion, attaching a left side insert (see annotated Fig.)  to the main body portion entirely below the vertically central area such that the left side insert defines a left portion of a lower edge of the upper body garment and extends upward from the left portion of the lower edge of the upper body garment, and attaching a right side insert (see annotated Fig.) to the main body portion entirely below the vertically central area such that the right side insert defines a right portion of a lower edge of the upper body garment and extends upward from the right portion of the lower edge of the upper body garment (left and right side inserts are referred to by reference character 35 collectively; annotated figs. 1 and 2 show the left and right side inserts attached to the main body portion below the vertically central area and defining portions of and extending upwards from the left and right lower edges, respectively), wherein the left and right side inserts are configured to facilitate conformation of the lower edge of the upper body garment to a wearer (paragraph [0021], “lower gussets 35 which are configured to accommodate the wearer’s protruding belly region,” wherein the gussets (35) are collectively referring to the left and right side inserts, and as they accommodate the belly region they are also facilitating conformation of the lower edge to the wearer), and wherein the left and right side inserts exert less compressive force on the wearer than the main body portion at a location on the main body portion immediately adjacent to the left side insert and the right side insert (paragraph [0021], “the lower gussets 35 can be made of a secondary fabric which has a higher degree of stretch in a lighter weight than the fabric of the lower front panel 33,” wherein the lower front panel (33) is part of the main body portion immediately adjacent to the left and right side inserts (see annotated fig.), and as the left and right inserts (35) have a higher stretch, they will obviously exert a less compressive force than the main body portion which has a lower stretch and a heavier fabric), wherein at least a portion of the left side insert and at least a portion of the right side insert extend over at least a portion of the front side and at least a portion of the back side of the upper body garment (annotated fig. 3 shows the left side insert extending over the front and back side of the upper body garment, wherein the left and right side inserts are identical, therefore the right side insert will extend in such a way as well) and wherein the left and right side inserts (35) widen as they extend toward the lower edge of the upper body garment (Figs. 1-3 show the left and right side inserts (35) widening as they extend towards the lower edge of the upper body garment).
Kiuchi et al. does not teach wherein the lower edge defines a left curved gap and a right curved gap, the left and right side portions being curved, and a fabric of the left and right side inserts comprise a spandex content from 20% to 60%.
Attention is drawn to Kaplan, which teaches an analogous article of upper body apparel. Kaplan teaches a method of making an upper body garment (11) comprising providing a main body portion (see annotated Fig.) comprising a front side (see annotated Fig.), a back side (see annotated Fig.) opposite the front side, and a vertically central area (see annotated Fig.) of the garment, and a lower edge (see annotated Fig.) defining a left curved gap and a right curved gap (annotated fig. 1 shows the lower edge of the main body portion extending around a curved left and right insert, therein obviously defining a curved left and right gap), attaching a curved left side insert to the main body portion below the vertically central area and within the left curved gap such that the left side insert defines a left portion of a lower edge of the upper body garment and extends upwards from the left portion of the lower edge of the upper body garment and attached a curved right side insert to the main body portion below the vertically central area and within the right curved  gap such that the right insert defines a right portion of the lower edge of the upper body garment and extends upwards from the right potion of the lower edge of the upper body garment (annotated figs. 1 and 6 show the left and right side inserts (both referred to by reference character 18) as being curved, attached to the main body portion within their respective curved gaps, and defining a portion of and extending upwards from the lower edge of the upper body garment; col. 2 ll. 33-39, “hip panels 18, 18 are provided at the sides. These hip panels have straight bottom edges that are attached in coincidence with the bottom edge of the body 11… these panels are attached to the body 11, as was the abdominal panel 17 by stitching”), wherein at least a portion of the left side insert and at least a portion of the right side insert extend over at least a portion of the front side and at least a portion of the back side of the upper body garment (annotated figs. 1 and 2 show the left and right side inserts (18) extending over a portion of the front and back sides of the garment), and wherein the left and right side inserts widen as they extend toward the lower edge of the upper body garment (figs. 1 and 6 show the left and right side inserts (18) widening as the extend toward the lower edge of the upper body garment). 
Attention is drawn to Waldman et al. which teaches an analogous article of upper body apparel. Waldman et al. teaches an upper body garment comprising: a main body portion (1), an insert (2) attached to the main body portion (Fig. 2 shows the insert (2) attached to the main body portion (1) at reference character 4), and wherein the insert (2) is configured to facilitate conformation to a wearer (paragraph [0029], “liner 2 is made from a control fabric that provides shaping and contouring to the body of the wearer”), and wherein a fabric of the insert comprises a spandex content from 20-60% (paragraph [0029] discloses “For example a fabric with a content of 69% nylon and 31% spandex, having a modulus of 2.8 pounds of holding power at 30% extension could be used as a control fabric. Alternatively, a fabric with a content of 77% nylon and 23% spandex having a modulus of 1.069 pounds of holding power at 30% extension is also an effective control fabric. Further, a fabric having a content of 44% nylon and 56% spandex, having a modulus of 2.13 pounds of holding power at 30% extension could be used as a control fabric,” wherein 31% spandex, 23% spandex, and 56% spandex all fall within the claimed range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiuchi et al.’s method of making the upper body garment to include the teachings of Kaplan such that the lower edge defines a left curved gap and a right curved gap, the left and right side portions being curved as it is no more than a change in shape that would provide no criticality, unexpected result, change in function, or synergistic effect, and as Applicant has provided no evidence of criticality or unexpected results by use of curved left and right side inserts (in support of this conclusion of obvious, it is noted that In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV)); and to include the teachings of Waldman et al. such that a fabric of the left and right side inserts comprise a spandex content from 20% to 60% so that there is a sufficient amount of spandex such that the inserts will have a degree of stretch and modulus to slim and shape the torso of a wearer (paragraph [0029], “Control fabric is an elastomeric material having a degree of stretch and modulus that exert a force on the body that will slim and shape the torso of the wearer.”), especially as Kiuchi et al. teaches the left and right side inserts being made of any combination of spandex and other fibers (paragraph [0021], “The lower gussets 35 are composed of stretchable material consisting of any variation or combination of the following materials: nylon (such as Supplex branded nylon or other types of nylon), spandex (such as Lycra branded spandex or polyester spandex or rayon spandex or materials containing polyurethane or polyether-polyurea copolymers), polyester (such as Coolmax branded polyester), cotton, rayon, and/or wool”). As modified Kiuchi et al. teaches all of the structural limitations of Claim 16 as cited above, the recited method steps such as “providing” and “attaching” would have obviously been practiced by one of ordinary skill in the art under normal manufacturing of the upper body garment. The method of manufacturing the upper body garment as claimed is therefore not novel as the references above have recited the claimed structure. 
Regarding Claim 18, modified Kiuchi et al. teaches all of the limitations of the method of manufacturing of Claim 16, as discussed in the rejections above. 
Kiuchi et al. does not teach wherein the left curved gap is a left semicircular shaped gap and the right curved gap is a right semicircular shaped gap. 
Attention is drawn to Kaplan, which teaches an analogous article of upper body apparel. Kaplan teaches a method of making an upper body garment (11) comprising providing a main body portion (see annotated Fig.) comprising a front side (see annotated Fig.), a back side (see annotated Fig.) opposite the front side, and a vertically central area (see annotated Fig.) of the garment, and a lower edge (see annotated Fig.) defining a left curved gap and a right curved gap (annotated fig. 1 shows the lower edge of the main body portion extending around a curved left and right insert, therein obviously defining a curved left and right gap), attaching a curved left side insert to the main body portion below the vertically central area and within the left curved gap such that the left side insert defines a left portion of a lower edge of the upper body garment and extends upwards from the left portion of the lower edge of the upper body garment and attached a curved right side insert to the main body portion below the vertically central area and within the right curved  gap such that the right insert defines a right portion of the lower edge of the upper body garment and extends upwards from the right potion of the lower edge of the upper body garment (annotated figs. 1 and 6 show the left and right side inserts (both referred to by reference character 18) as being curved, attached to the main body portion within their respective curved gaps, and defining a portion of and extending upwards from the lower edge of the upper body garment; col. 2 ll. 33-39, “hip panels 18, 18 are provided at the sides. These hip panels have straight bottom edges that are attached in coincidence with the bottom edge of the body 11… these panels are attached to the body 11, as was the abdominal panel 17 by stitching”), wherein at least a portion of the left side insert and at least a portion of the right side insert extend over at least a portion of the front side and at least a portion of the back side of the upper body garment (annotated figs. 1 and 2 show the left and right side inserts (18) extending over a portion of the front and back sides of the garment), and wherein the left and right side inserts widen as they extend toward the lower edge of the upper body garment (figs. 1 and 6 show the left and right side inserts (18) widening as the extend toward the lower edge of the upper body garment). Kaplan further teaches wherein the left curved gap is a left semicircular shaped gap and the right curved gap is a right semicircular shaped gap (annotated fig. 1 shows the lower edge of the main body portion extending around the semicircular shaped left and right side inserts (18) and therefore having semicircular left and right shaped gaps). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiuchi et al. to include the teachings of Kaplan such that the left and right gaps are semicircular in shape as it is no more than a change in shape that would provide no criticality, unexpected result, change in function, or synergistic effect, and as Applicant has provided no evidence of criticality or unexpected results by use of semicircular shaped left and right gaps (in support of this conclusion of obvious, it is noted that In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV)). As modified Kiuchi et al. teaches all of the structural limitations of Claim 18, the recited method steps of providing would have obviously been practiced by one of ordinary skill in the art under normal manufacturing of the upper body garment. The method of manufacturing as claimed is therefore not novel as the references above have the claimed structure. 
Regarding Claim 19, modified Kiuchi et al. teaches all of the limitations of the method of manufacturing of Claim 18, as discussed in the rejections above. Kiuchi et al. further teaches wherein attaching the left inserts (35) comprises stitching a left panel (see annotated Fig.) to an edge of the left gap, and attaching the right side inset comprises stitching a right panel (see annotated Fig.) to an edge of the right gap (fig. 1 shows the left and right side inserts attached to the left and right gaps, respectively, via stitched seams). 
Kiuchi et al. does not teach wherein the left and right panels are semicircular panels, and wherein the left and right gaps are semicircular shaped gaps.
Attention is drawn to Kaplan, which teaches an analogous article of upper body apparel. Kaplan teaches a method of making an upper body garment (11) comprising providing a main body portion (see annotated Fig.) comprising a front side (see annotated Fig.), a back side (see annotated Fig.) opposite the front side, and a vertically central area (see annotated Fig.) of the garment, and a lower edge (see annotated Fig.) defining a left curved gap and a right curved gap (annotated fig. 1 shows the lower edge of the main body portion extending around a curved left and right insert, therein obviously defining a curved left and right gap), attaching a curved left side insert to the main body portion below the vertically central area and within the left curved gap such that the left side insert defines a left portion of a lower edge of the upper body garment and extends upwards from the left portion of the lower edge of the upper body garment and attached a curved right side insert to the main body portion below the vertically central area and within the right curved  gap such that the right insert defines a right portion of the lower edge of the upper body garment and extends upwards from the right potion of the lower edge of the upper body garment (annotated figs. 1 and 6 show the left and right side inserts (both referred to by reference character 18) as being curved, attached to the main body portion within their respective curved gaps, and defining a portion of and extending upwards from the lower edge of the upper body garment; col. 2 ll. 33-39, “hip panels 18, 18 are provided at the sides. These hip panels have straight bottom edges that are attached in coincidence with the bottom edge of the body 11… these panels are attached to the body 11, as was the abdominal panel 17 by stitching”), wherein at least a portion of the left side insert and at least a portion of the right side insert extend over at least a portion of the front side and at least a portion of the back side of the upper body garment (annotated figs. 1 and 2 show the left and right side inserts (18) extending over a portion of the front and back sides of the garment), and wherein the left and right side inserts widen as they extend toward the lower edge of the upper body garment (figs. 1 and 6 show the left and right side inserts (18) widening as the extend toward the lower edge of the upper body garment), and wherein the left curved gap is a left semicircular shaped gap and the right curved gap is a right semicircular shaped gap (annotated fig. 1 shows the lower edge of the main body portion extending around the semicircular shaped left and right side inserts (18) and therefore having semicircular left and right shaped gaps). Kaplan further teaches wherein attaching the left curved side insert (18) comprises stitching a left semicircular panel to an edge of the left semicircular shaped gap and attaching the right curved side insert (18) comprises stitching a right semicircular panel to an edge of the right semicircular shaped gap (annotated figs. 1 and 6 show the left and right side inserts being semicircular shaped panels attached to their respective left and right semicircular shaped gaps; col. 2 ll. 37-39, “these panels are attached to the body 11, as was the abdominal panel 17 by stitching,” wherein these panels are referring to the left and right semicircular shaped panels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiuchi et al. to include the teachings of Kaplan such that the left and right panels are semicircular panels, and wherein the left and right gaps are semicircular shaped gaps as it is no more than a change in shape that would provide no criticality, unexpected result, change in function, or synergistic effect, and as Applicant has provided no evidence of criticality or unexpected results by use of semicircular shaped left and right gaps (in support of this conclusion of obvious, it is noted that In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV)). As modified Kiuchi et al. teaches all of the structural limitations of Claim 19, the recited method steps of “providing” would have obviously been practiced by one of ordinary skill in the art under normal manufacturing of the upper body garment. The method of manufacturing as claimed is therefore not novel as the references above have the claimed structure. 
Regarding Claim 20, modified Kiuchi et al. teaches all of the limitations of the method of manufacturing of Claim 16, as discussed in the rejections above. 
Kiuchi et al. does not teach applying a high friction coating to an interior surface of the left and right side insert.
Attention is drawn to Waldman et al. which teaches an analogous article of upper body apparel. Waldman et al. teaches an upper body garment comprising: a main body portion (1), an insert (2) attached to the main body portion (Fig. 2 shows the insert (2) attached to the main body portion (1) at reference character 4), and wherein the insert (2) is configured to facilitate conformation to a wearer (paragraph [0029], “liner 2 is made from a control fabric that provides shaping and contouring to the body of the wearer”), and wherein a fabric of the insert comprises a spandex content from 20-60% (paragraph [0029] discloses “For example a fabric with a content of 69% nylon and 31% spandex, having a modulus of 2.8 pounds of holding power at 30% extension could be used as a control fabric. Alternatively, a fabric with a content of 77% nylon and 23% spandex having a modulus of 1.069 pounds of holding power at 30% extension is also an effective control fabric. Further, a fabric having a content of 44% nylon and 56% spandex, having a modulus of 2.13 pounds of holding power at 30% extension could be used as a control fabric,” wherein 31% spandex, 23% spandex, and 56% spandex all fall within the claimed range). Waldman et al. further teaches a high friction coating (75) positioned on an interior surface of the insert (paragraph [0039], “inner surface 70 has a non-slip portion 75”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiuchi et al.’s method of manufacturing to include the teachings of Waldman et al. such that the left and right side inserts have a high friction coating applied to the interior surface so that the inserts and therefore the lower edge of the garment will stay in their intended position relative to the wearer (paragraph [0039], “the non-slip portion 75 will be anchored against the desired location of the abdomen, namely between the navel and the pubic area.”). As modified Kiuchi et al. teaches all of the structural limitations of Claim 16 as cited above, the recited method steps such as “applying” would have obviously been practiced by one of ordinary skill in the art under normal manufacturing of the upper body garment. The method of manufacturing the upper body garment as claimed is therefore not novel as the references above have recited the claimed structure.
Regarding Claim 22, Kiuchi et al. teaches all of the limitations of the method of manufacturing of Claim 16, as discussed in the rejections above.
Kiuchi et al. does not teach wherein the left curved gap is a left semielliptical shaped gap and the right curved gap is a right semielliptical shaped gap.
Attention is drawn to Kaplan, which teaches an analogous article of upper body apparel. Kaplan teaches a method of making an upper body garment (11) comprising providing a main body portion (see annotated Fig.) comprising a front side (see annotated Fig.), a back side (see annotated Fig.) opposite the front side, and a vertically central area (see annotated Fig.) of the garment, and a lower edge (see annotated Fig.) defining a left curved gap and a right curved gap (annotated fig. 1 shows the lower edge of the main body portion extending around a curved left and right insert, therein obviously defining a curved left and right gap), attaching a curved left side insert to the main body portion below the vertically central area and within the left curved gap such that the left side insert defines a left portion of a lower edge of the upper body garment and extends upwards from the left portion of the lower edge of the upper body garment and attached a curved right side insert to the main body portion below the vertically central area and within the right curved  gap such that the right insert defines a right portion of the lower edge of the upper body garment and extends upwards from the right potion of the lower edge of the upper body garment (annotated figs. 1 and 6 show the left and right side inserts (both referred to by reference character 18) as being curved, attached to the main body portion within their respective curved gaps, and defining a portion of and extending upwards from the lower edge of the upper body garment; col. 2 ll. 33-39, “hip panels 18, 18 are provided at the sides. These hip panels have straight bottom edges that are attached in coincidence with the bottom edge of the body 11… these panels are attached to the body 11, as was the abdominal panel 17 by stitching”), wherein at least a portion of the left side insert and at least a portion of the right side insert extend over at least a portion of the front side and at least a portion of the back side of the upper body garment (annotated figs. 1 and 2 show the left and right side inserts (18) extending over a portion of the front and back sides of the garment), and wherein the left and right side inserts widen as they extend toward the lower edge of the upper body garment (figs. 1 and 6 show the left and right side inserts (18) widening as the extend toward the lower edge of the upper body garment). Kaplan further teaches wherein the left curved gap is a left semielliptical shaped gap and the right curved gap is a right semielliptical shaped gap (annotated fig. 1 shows the lower edge of the main body portion extending around the semicircular shaped left and right side inserts (18) and therefore having semicircular left and right shaped gaps, and as a circle is a special type of ellipse, the gaps are also obviously semielliptical).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiuchi et al. to include the teachings of Kaplan such that the left and right gaps are semielliptical in shape as it is no more than a change in shape that would provide no criticality, unexpected result, change in function, or synergistic effect, and as Applicant has provided no evidence of criticality or unexpected results by use of semielliptical shaped left and right gaps (in support of this conclusion of obvious, it is noted that In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV)). As modified Kiuchi et al. teaches all of the structural limitations of Claim 18, the recited method steps of providing would have obviously been practiced by one of ordinary skill in the art under normal manufacturing of the upper body garment. The method of manufacturing as claimed is therefore not novel as the references above have the claimed structure.
Regarding Claim 23, Kiuchi et al. teaches all of the limitations of the method of manufacturing of Claim 22, as discussed in the rejections above. Kiuchi et al. further teaches wherein attaching the left inserts (35) comprises stitching a left panel (see annotated Fig.) to an edge of the left gap, and attaching the right side inset comprises stitching a right panel (see annotated Fig.) to an edge of the right gap (fig. 1 shows the left and right side inserts attached to the left and right gaps, respectively, via stitched seams). 
Kiuchi et al. does not teach wherein the left and right panels are semielliptical panels, and wherein the left and right gaps are semielliptical shaped gaps.
Attention is drawn to Kaplan, which teaches an analogous article of upper body apparel. Kaplan teaches a method of making an upper body garment (11) comprising providing a main body portion (see annotated Fig.) comprising a front side (see annotated Fig.), a back side (see annotated Fig.) opposite the front side, and a vertically central area (see annotated Fig.) of the garment, and a lower edge (see annotated Fig.) defining a left curved gap and a right curved gap (annotated fig. 1 shows the lower edge of the main body portion extending around a curved left and right insert, therein obviously defining a curved left and right gap), attaching a curved left side insert to the main body portion below the vertically central area and within the left curved gap such that the left side insert defines a left portion of a lower edge of the upper body garment and extends upwards from the left portion of the lower edge of the upper body garment and attached a curved right side insert to the main body portion below the vertically central area and within the right curved  gap such that the right insert defines a right portion of the lower edge of the upper body garment and extends upwards from the right potion of the lower edge of the upper body garment (annotated figs. 1 and 6 show the left and right side inserts (both referred to by reference character 18) as being curved, attached to the main body portion within their respective curved gaps, and defining a portion of and extending upwards from the lower edge of the upper body garment; col. 2 ll. 33-39, “hip panels 18, 18 are provided at the sides. These hip panels have straight bottom edges that are attached in coincidence with the bottom edge of the body 11… these panels are attached to the body 11, as was the abdominal panel 17 by stitching”), wherein at least a portion of the left side insert and at least a portion of the right side insert extend over at least a portion of the front side and at least a portion of the back side of the upper body garment (annotated figs. 1 and 2 show the left and right side inserts (18) extending over a portion of the front and back sides of the garment), and wherein the left and right side inserts widen as they extend toward the lower edge of the upper body garment (figs. 1 and 6 show the left and right side inserts (18) widening as the extend toward the lower edge of the upper body garment), and wherein the left curved gap is a left semielliptical shaped gap and the right curved gap is a right semielliptical shaped gap (annotated fig. 1 shows the lower edge of the main body portion extending around the semicircular shaped left and right side inserts (18) and therefore having semicircular left and right shaped gaps, and as a circle is a special type of ellipse, the gaps are also obviously semielliptical). Kaplan further teaches wherein attaching the left curved side insert (18) comprises stitching a left semielliptical panel to an edge of the left semielliptical shaped gap and attaching the right curved side insert (18) comprises stitching a right semielliptical panel to an edge of the right semielliptical shaped gap (annotated figs. 1 and 6 show the left and right side inserts being semielliptical shaped panels attached to their respective left and right semielliptical shaped gaps; col. 2 ll. 37-39, “these panels are attached to the body 11, as was the abdominal panel 17 by stitching,” wherein these panels are referring to the left and right semielliptical shaped panels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiuchi et al. to include the teachings of Kaplan such that the left and right panels are semielliptical panels, and wherein the left and right gaps are semielliptical shaped gaps as it is no more than a change in shape that would provide no criticality, unexpected result, change in function, or synergistic effect, and as Applicant has provided no evidence of criticality or unexpected results by use of semielliptical shaped left and right gaps (in support of this conclusion of obvious, it is noted that In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV)). As modified Kiuchi et al. teaches all of the structural limitations of Claim 19, the recited method steps of “providing” would have obviously been practiced by one of ordinary skill in the art under normal manufacturing of the upper body garment. The method of manufacturing as claimed is therefore not novel as the references above have the claimed structure. 
Regarding Claim 24, Kiuchi et al. teaches all of the limitations of the method of manufacturing of Claim 16, as discussed in the rejections above.
Kiuchi et al. does not teach explicitly wherein providing a main body portion comprises stitching a single left lateral side seam continuously from a left arm hole of the garment to at least the left curved gap and stitching a single right lateral side seam continuously from a right arm hole of the garment to at least the right curved gap. However, Kiuchi et al. teaches left and right lateral side seams (see annotated Fig.) extending from left and right arm holes (see annotated Fig.) of the main body portion (see annotated Fig.) to a superior edge of the left and right side inserts (35) (annotated fig. 3 shows the lateral seams extending from the left arm hole to the superior side of the left side insert, wherein the same structure is obviously on the right side). While it appears the left and right lateral side seams are not single seams, as shown by fig. 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sewn to lateral side seams as single continuous side seams, so as to reduce production time by combining two seams that abut one another into a single seam, especially as Kiuchi et al. is silent as to how the entire side seam is formed. In support of this conclusion of obviousness, Examiner notes that it is obvious to make two items (such as the seams of Kiuchi et al.) integral, see MPEP § 2144.04 and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."). As modified Kiuchi et al. teaches all of the structural limitations of Claim 19, the recited method steps of “providing” and “stitching” would have obviously been practiced by one of ordinary skill in the art under normal manufacturing of the upper body garment. The method of manufacturing as claimed is therefore not novel as the references above have the claimed structure.

    PNG
    media_image1.png
    790
    703
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    482
    579
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    773
    582
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    705
    658
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    699
    679
    media_image5.png
    Greyscale

Claims 14-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. (US 2598172) in view of Waldman et al. (US 2011/0209262) and Kaplan (US 3332426), and further in view of Bergin (US 2012/0060253).
Regarding Claim 14, Kiuchi et al. teaches all of the limitations of the upper body garment of Claim 1, as discussed in the rejections above. 
Kiuchi et al. does not teach wherein the left and right side inserts are not visible on an exterior surface of the upper body garment.
Attention is drawn to Bergin, which teaches an analogous article of apparel. Bergin teaches an upper body garment (1) comprising: a lower edge (see annotated Fig.), a front side (Fig. 1 shows the front side of the main body portion), and a back side opposite the front side (Fig. 2 shows the back side of the main body portion, opposite the front side); a main body portion (referred to by reference characters 2, 3, 6); a left side insert (4) attached to the main body portion, and a right side insert (5) attached to the main body portion, wherein the left and right side inserts at least partially define left and right portions of the lower edge of the upper body garment and extend upward from the left and right portions of the lower edge (paragraph [0027] discloses “each of these panel portions 2,3, 4, 5, and 6 are preferably constructed of multiple fabric layers. These multiple fabric layers typically include an outer fabric layer and a control panel material attached to the inner body facing surface of the outer fabric layer,” wherein the left and right side inserts are specifically the inner control panel portions which are not shown but generally referred to by reference characters 4 and 5 respectively; Figs. 1 and 2 show the left (4) and right (5) side inserts attached to the main body portion and defining and extending upwards from the lower edge), wherein the left and right side inserts are configured to facilitate conformation of the lower edge of the main body portion to a wearer (paragraph [0028], “the control panel material used for the side panel portions 4 and 5 is preferably selected to offer a degree of control”), wherein the left (4) and right (5) side inserts exert less compressive force on a wearer than the main body portion (2, 3, 6) at a location on the main body portion immediately adjacent to the left and right side inserts (Figs. 1 and 2 show that main body portions 3 and 6 are immediately adjacent the left and right side inserts; paragraph [0028], “control panel material used for the side panel portions 4 and 5 is preferably selected to offer a degree of control and/or compression less than that of the tummy/midriff panel 3 and back panel portion 6”), and wherein at least a portion of the left side insert (4) and at least a portion of the right side insert (5) extend over at least a portion of the front side and at least a portion of the back side of the main body portion (Figs. 1 and 2 show the side inserts extending over the front and back sides of the garment). Bergin further teaches wherein the left (4) and right (5) side inserts are not visible on an exterior surface of the upper body garment (1) (paragraph [0027] discloses “Each of these panel portions 2, 3, 4, 5 and 6 are preferably constructed of multiple fabric layers. These multiple fabric layers typically include an outer fabric layer and a control panel material attached to the inner, body facing surface of the outer fabric layer,” wherein the left (4) and right (5) side inserts are the control panel layers (as explained above) and therein are not visible from the exterior surface as they are attached to the body facing surface of an outer fabric layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiuchi et al. to include the teachings of Bergin such that wherein the left and right side inserts are not visible on an exterior surface of the upper body garment so that the outer surface of the upper body garment has a uniform appearance, improving the aesthetic appeal.
Regarding Claim 15, Kiuchi et al. teaches all of the limitations of the upper body garment of Claim 14, as discussed in the rejections above. 
Kiuchi et al. does not teach an exterior layer of fabric, wherein the exterior layer of fabric conceals the left and right side inserts.
Attention is drawn to Bergin, which teaches an analogous article of apparel. Bergin teaches a an upper body garment (1) comprising: a lower edge (see annotated Fig.), a front side (Fig. 1 shows the front side of the main body portion), and a back side opposite the front side (Fig. 2 shows the back side of the main body portion, opposite the front side); a main body portion (referred to by reference characters 2, 3, 6); a left side insert (4) attached to the main body portion, and a right side insert (5) attached to the main body portion, wherein the left and right side inserts at least partially define left and right portions of the lower edge of the upper body garment and extend upward from the left and right portions of the lower edge (paragraph [0027] discloses “each of these panel portions 2,3, 4, 5, and 6 are preferably constructed of multiple fabric layers. These multiple fabric layers typically include an outer fabric layer and a control panel material attached to the inner body facing surface of the outer fabric layer,” wherein the left and right side inserts are specifically the inner control panel portions which are not shown but generally referred to by reference characters 4 and 5 respectively; Figs. 1 and 2 show the left (4) and right (5) side inserts attached to the main body portion and defining and extending upwards from the lower edge), wherein the left and right side inserts are configured to facilitate conformation of the lower edge of the main body portion to a wearer (paragraph [0028], “the control panel material used for the side panel portions 4 and 5 is preferably selected to offer a degree of control”), wherein the left (4) and right (5) side inserts exert less compressive force on a wearer than the main body portion (2, 3, 6) at a location on the main body portion immediately adjacent to the left and right side inserts (Figs. 1 and 2 show that main body portions 3 and 6 are immediately adjacent the left and right side inserts; paragraph [0028], “control panel material used for the side panel portions 4 and 5 is preferably selected to offer a degree of control and/or compression less than that of the tummy/midriff panel 3 and back panel portion 6”), and wherein at least a portion of the left side insert (4) and at least a portion of the right side insert (5) extend over at least a portion of the front side and at least a portion of the back side of the main body portion (Figs. 1 and 2 show the side inserts extending over the front and back sides of the garment), and wherein the left (4) and right (5) side inserts are not visible on an exterior surface of the upper body garment (1) (paragraph [0027] discloses “Each of these panel portions 2, 3, 4, 5 and 6 are preferably constructed of multiple fabric layers. These multiple fabric layers typically include an outer fabric layer and a control panel material attached to the inner, body facing surface of the outer fabric layer,” wherein the left (4) and right (5) side inserts are the control panel layers (as explained above) and therein are not visible from the exterior surface as they are attached to the body facing surface of an outer fabric layer). Bergin further teaches wherein the left (4) and right (5) side inserts are not visible on an exterior surface of the upper body garment (1) (paragraph [0027] discloses “Each of these panel portions 2, 3, 4, 5 and 6 are preferably constructed of multiple fabric layers. These multiple fabric layers typically include an outer fabric layer and a control panel material attached to the inner, body facing surface of the outer fabric layer,” wherein the left (4) and right (5) side inserts are the control panel layers (as explained above) and therein are not visible from the exterior surface as they are attached to the body facing surface of an outer fabric layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiuchi et al. to include the teachings of Bergin such that the upper body garment includes an exterior layer of fabric, wherein the exterior layer of fabric conceals the left and right side inserts so that the outer surface of the upper body garment has a uniform appearance, improving the aesthetic appeal.
Regarding Claim 21, Kiuchi et al. teaches all of the limitations of the upper body garment of Claim 16, as discussed in the rejections above. 
Kiuchi et al. does not teach an exterior layer of fabric, wherein the exterior layer of fabric conceals the left and right side inserts.
Attention is drawn to Bergin, which teaches an analogous article of apparel. Bergin teaches an upper body garment (1) comprising: a lower edge (see annotated Fig.), a front side (Fig. 1 shows the front side of the main body portion), and a back side opposite the front side (Fig. 2 shows the back side of the main body portion, opposite the front side); a main body portion (referred to by reference characters 2, 3, 6); a left side insert (4) attached to the main body portion, and a right side insert (5) attached to the main body portion, wherein the left and right side inserts at least partially define left and right portions of the lower edge of the upper body garment and extend upward from the left and right portions of the lower edge (paragraph [0027] discloses “each of these panel portions 2,3, 4, 5, and 6 are preferably constructed of multiple fabric layers. These multiple fabric layers typically include an outer fabric layer and a control panel material attached to the inner body facing surface of the outer fabric layer,” wherein the left and right side inserts are specifically the inner control panel portions which are not shown but generally referred to by reference characters 4 and 5 respectively; Figs. 1 and 2 show the left (4) and right (5) side inserts attached to the main body portion and defining and extending upwards from the lower edge), wherein the left and right side inserts are configured to facilitate conformation of the lower edge of the main body portion to a wearer (paragraph [0028], “the control panel material used for the side panel portions 4 and 5 is preferably selected to offer a degree of control”), wherein the left (4) and right (5) side inserts exert less compressive force on a wearer than the main body portion (2, 3, 6) at a location on the main body portion immediately adjacent to the left and right side inserts (Figs. 1 and 2 show that main body portions 3 and 6 are immediately adjacent the left and right side inserts; paragraph [0028], “control panel material used for the side panel portions 4 and 5 is preferably selected to offer a degree of control and/or compression less than that of the tummy/midriff panel 3 and back panel portion 6”), and wherein at least a portion of the left side insert (4) and at least a portion of the right side insert (5) extend over at least a portion of the front side and at least a portion of the back side of the main body portion (Figs. 1 and 2 show the side inserts extending over the front and back sides of the garment). Bergin further teaches one or more panels of an exterior layer of fabric that conceals the left (4) and right (5) side inserts (paragraph [0027] discloses “Each of these panel portions 2, 3, 4, 5 and 6 are preferably constructed of multiple fabric layers. These multiple fabric layers typically include an outer fabric layer and a control panel material attached to the inner, body facing surface of the outer fabric layer,” wherein the left (4) and right (5) side inserts are the control panel layers (as explained above) and therein are concealed as they are attached to the inner body facing surface of an exterior fabric panel). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiuchi et al. to include the teachings of Bergin such that one or more panels of an exterior layer of fabric that conceals the left and right side inserts is attached to the garment so that the outer surface of the upper body garment has a uniform appearance, improving the aesthetic appeal. As modified Kiuchi et al. teaches all of the structural limitations of Claim 21 as cited above, the recited method steps such as “attaching” would have obviously been practiced by one of ordinary skill in the art under normal manufacturing of the upper body garment. The method of manufacturing this upper body garment as claimed is therefore not novel as the reference above have recited the claimed structure.

    PNG
    media_image6.png
    702
    512
    media_image6.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-11, 13-16, and 18-24 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations.
Regarding independent Claims 1 and 16, Applicant submits that Kiuchi does not teach left and right side inserts being curved, and further that one of ordinary skill in the art would not modify the side inserts of Kiuchi to be curved as it would increase the time, effort, and expense involved in cutting the gussets and sewing the gussets onto the garment. Examiner agrees that the left and right side inserts of Kiuchi are not curved, however submits that it would be obvious to modify Kiuchi to have curved left and right side inserts. While Kiuchi shows the left and right side inserts being triangular and having linear edges, the specific shape of the left and right side inserts is not mentioned in the written description of Kiuchi, and further no criticality for the shape is provided. Additionally, while changing the shape of the left and right side inserts could increase the manufacturing time, effort, and expenses, this argument is largely speculative as Kiuchi does not disclose their specific manufacturing processes, and the increases could be negligible such that they have no significant effect on the costs of manufacturing. As Kiuchi does not give any criticality to the shape of the side inserts, or provide any teaching away in regards to the side inserts, their shape can be predictably modified and expected to function as intended, as set forth above in view of Kaplan. 
Regarding dependent Claims 5 and 24, Applicant submits that Kiuchi does not teach a single left lateral side seam that extends continuously from a left arm hole of the garment to at least the left side insert or the left curved gap and a single right lateral side seam that extends continuously from a right arm hole of the garment to at least the right side insert or right curved gap, and submits that Kiuchi cannot be modified as a stronger seam would be required along the belly panel than along an upper gusset. Examiner agrees that Kiuchi does not appear to show the left and right lateral side seams being a continuous single seam, however it would have been obvious to make the side seam (reference character 27) integral with the seam along the upper gusset such that the side seam is a single side seam that continues from the arm hole to the top of the side insert/side gap. The strength of the seam would not be compromised by continuing the side seam (27) along the gusset to the armhole as compared to if the seam “turned” and extended horizontally across the belly panel. Examiner also notes that Kiuchi does not disclose any criticality in regards to the seams used, including their strength, and is silent as to the seams that attach the upper gussets to the main body portion, and therefore the side seams of Kiuchi could obviously be modified to be a single continuous seam.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spruill (US 2007/0079419) teaches an upper body garment with curved left and right side inserts attached to a main body portion. Cadous (US 2579547) teaches an upper body garment with various shaped side inserts, including curved and rectangular side inserts. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        /KATHERINE M MORAN/Primary Examiner, Art Unit 3732